              Case 5:19-cv-01469-OLG Document 7 Filed 01/07/20 Page 1 of 3




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO DIVISION

STEPHANIE RISTOW                                                 §
                                                                 §
         Plaintiff,                                              §
                                                                 §
VS.                                                              §
                                                                 §
TEXAS LAUREL RIDGE                                               §         Civil Action No. 5:19-cv-1469
HOSPITAL, L.P., UHS OF DELAWARE,                                 §
INC. DBA UNIVERSAL HEALTH                                        §
SERVICES OF DELAWARE, INC., AND                                  §
RODNEY NORMAN                                                    §
                                                                 §
         Defendants.                                             §

                       DEFENDANTS’ UNOPPOSED MOTION TO
                 EXTEND TIME TO FILE INITIAL RESPONSIVE PLEADINGS

         Defendants Texas Laurel Ridge Hospital, L.P., UHS of Delaware, Inc. dba Universal Health

Services of Delaware, Inc., and Rodney Norman, (collectively “Defendants”) file this Unopposed

Motion to Extend Time to File Initial Responsive Pleadings (“Motion”). In support, Defendants show

the following:

         1.        Under the FEDERAL RULES OF CIVIL PROCEDURE, the current deadline for Defendant’s

initial responsive pleading to Plaintiff’s Complaint is January 10, 2020.

         2.        Defendants are still in the process of investigating Plaintiff’s allegations in its

Complaint and need a 14-day extension to prepare their initial responsive pleading.

         3.        Counsel for Defendants have conferred with Plaintiff’s counsel about this Motion.

Plaintiff is unopposed to the relief sought by this Motion.

                                                    Requested Relief

         Defendants request that the Court grant the requested extension and extend the deadline for

Defendant’s initial responsive pleadings up to and including January 24, 2020. Defendants further

4821-6792-7984.1
Defendant’s Unopposed Motion to Extend Time to File Responsive Pleadings                             Page 1
             Case 5:19-cv-01469-OLG Document 7 Filed 01/07/20 Page 2 of 3




request that the Court find that any extension will not constitute a waiver of any jurisdictional or

venue challenges including, but not limited to, any challenges made under FEDERAL RULES OF CIVIL

PROCEDURE 4 or 12, 28 U.S.C. § 2201 or 28 U.S.C. § 1404, or any other potential defenses.

                                                           Prayer

         Defendants respectfully request that the Court grant a 14-day extension, through January 24,

2020, to file their responsive pleadings to Plaintiff’s Complaint.


                                                           Respectfully submitted,

                                                           LEWIS BRISBOIS BISGAARD AND SMITH, LLP

                                                            /s/ Tracy Graves Wolf
                                                           Tracy Graves Wolf
                                                           Texas Bar No. 24004994
                                                           Tracy.Wolf@lewisbrisbois.com
                                                           Brent Sedge
                                                           Texas Bar No. 24082120
                                                           Brent.Sedge@lewisbrisbois.com
                                                           2100 Ross Avenue, Suite 2000
                                                           Dallas, TX 75201
                                                           (214) 722-7130 - Telephone
                                                           (214) 722-7111 - Fax

                                                           ATTORNEY FOR DEFENDANTS
                                                           TEXAS LAUREL RIDGE HOSPITAL, L.P., UHS
                                                           OF DELAWARE, INC. DBA UNIVERSAL
                                                           HEALTH SERVICES OF DELAWARE, INC.,
                                                           and RODNEY NORMAN


                                      CERTIFICATE OF CONFERENCE

        I certify that I conferred with Plaintiff’s counsel Allison Hartry on January 6, 2020, regarding
the relief sought by this Motion. Ms. Hartry indicated that Plaintiff is unopposed to this Motion.

                                                           /s/ Tracy Graves Wolf
                                                           Tracy Graves Wolf




4821-6792-7984.1
Defendant’s Unopposed Motion to Extend Time to File Responsive Pleadings                          Page 2
             Case 5:19-cv-01469-OLG Document 7 Filed 01/07/20 Page 3 of 3




                                          CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document was served in accordance
with the FEDERAL RULES OF CIVIL PROCEDURE on January 7, 2020, via CM/ECF, on the following:


         Allison Hartry
         The Morales Firm, P.C.
         6243 W Interstate 10, Suite 132
         San Antonio, Texas 78201
         210-225-0811
         ahartry@themoralesfirm.com

         ATTORNEYS FOR PLAINTIFF


                                                           /s/ Brent Sedge
                                                           Brent Sedge




4821-6792-7984.1
Defendant’s Unopposed Motion to Extend Time to File Responsive Pleadings                    Page 3
